Title: To Benjamin Franklin from John Houstoun, 17 March 1778
From: Houstoun, John
To: Franklin, Benjamin


Sir
Savannah in Georgia 17th. March 1778.
Having the Honor to act as Governor of this State I take the Liberty of addressing you upon a Case of a most singular Nature. Mr. OBrien a Gentleman of this State had a Son, whose Name is William, at Smith’s Academy, Stoke Newington, about six Miles from London, at School, under the Charge of one Mr. William Telfair an American Merchant resident in London. A Report prevails here, which seems to be too well authenticated, that this young Gentleman has been by some Means or other trepan’d or forced on Board of a Man of War in the Thames and is there detained a Prisoner.
The Parents are much afflicted by the Account, and cannot find out the Name of the Ship in which their Son is. They have therefore requested of me to make application to you on the Subject, and in the most earnest Manner to solicit that you will be pleased to use every Means in your Power to find out how this Matter stands, and if possible to effect an Exchange of the young Gentleman if he has by any Means been made a Prisoner. The State will engage to furnish one in Exchange for him to be delivered to the most convenient Britanic Officer. I have the Honor to be with the greatest Respect, Sir Your most Obedient Servant
John Houstoun
 
Endorsed: John Houstoun Georgia Young Bryan
Notation: March 17. 1778
